Exhibit 10.67

AMD_00061392.0

Client Code/Reference No: 130339

AMENDMENT

Effective Date as of December 16, 2011

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of May 18, 2000, by and between MSCI Inc. (formerly known as Morgan Stanley
Capital International, Inc.) (“MSCI”) and BlackRock Institutional Trust Company,
N.A. (formerly known as Barclays Global investors, N.A.) (“Licensee”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

 

1. Licensee may publish the following Fund and Index information at the
following frequencies on its web sites within ishares.com, and in Licensee’s
printed materials regarding each Fund and Index:

Fund Information

 

Information    Frequency

Fund Holdings and aggregate weight

   Daily

Sector Diversification

   Daily

Country / Geographic Allocation

   Daily

Number of Securities

   Daily Financial Characteristics (aggregate level only): Median Market
Capitalization, PE Ratio, PB Ratio, R-Squared, Beta, 30-Day Yield, ROE, Earnings
Growth, Foreign Holdings, Turnover Rate for most recent year.    Daily

Volatility Characteristics

   Daily

Performance Returns

   Daily                                         

Index Information

 

Information    Frequency

Sector Diversification

   Monthly, 10 day delay

Country / Geographic Allocation

   Monthly, 10 day delay

Number of Constituents

   Monthly, 10 day delay Financial Characteristics (aggregate level only):
Median Market Capitalization, PE Ratio, PB Ratio, ROE, Earnings Growth Rate,
Foreign Holdings.    Monthly, 10 day delay

Volatility Measures

   Monthly, 10 day delay

Performance returns

   Same frequency as MSCI.com

provided that each such web site and printed publication includes the
disclaimers required by the Agreement, as applicable, and each such page of the
web site and printed publication containing any such data shall include the
following additional disclaimer:

You agree not to reproduce, distribute or disseminate Fund holdings information,
defined and limited to constituents, weights, valuation ratios, and volatility
characteristics, or any Index holdings information, in whole or in part, in any
form without prior written permission from MSCI. All such information is
provided on an “as is” basis, and MSCI makes no express or implied warranties or
representations of any kind with respect to any of the information contained
herein (including, without limitation, with respect to the accuracy,
completeness, reliability, merchantability or fitness for a particular purpose
of any such information or any financial results



--------------------------------------------------------------------------------

you may achieve from its use). In no event shall MSCI or its affiliates have any
liability relating to the use of any such information. You may use this
information solely for informational purposes in order to review the holdings of
your investment. You may not make any other use of this information, including,
without limitation, in connection with or as the basis for any other financial
product or index.

In addition, notwithstanding anything to the contrary in the Agreement, Licensee
may distribute daily through Licensee’s website, with or without password
protection, the relevant portfolio composition file (PCF) and PCF proof of the
Fund’s portfolio, provided, any such website shall contain the disclaimers
required by the Agreement and this Amendment, or otherwise agreed to in writing
by the parties. Upon written notice to Licensee, MSCI may withdraw any such
distribution approval.

MSCI may terminate this disclosure right upon written notice to Licensee if MSCI
determines in its good faith reasonable discretion that such disclosure is
cannibalizing or otherwise detrimentally affecting MSCI’s business, provided
that the rights to distribute the data cannot be revoked to the extent that it
is required to be published pursuant to applicable law.

The above disclosure rights shall only apply with respect to Funds that are
traded on an exchange.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. No right or license of any kind is granted to Licensee
except as expressly provided in the Agreement and this Amendment. This Amendment
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to its conflict or choice of laws principles.

 

BlackRock Institutional Trust Company, N.A.     MSCI INC. By   /s/ Jenni A. Lee
             By   /s/ David Dalpe        

Name and Title     Jenni A. Lee / Director

    Name and Title     David Dalpe

      (printed)

   

 (printed)     Vice President

 

BlackRock Institutional Trust Company, N.A. By   /s/ Timothy M. Meyer        

Name and Title      Timothy M. Meyer / M. Director

      (printed)